Title: To George Washington from Brigadier General Samuel Holden Parsons, 1 February 1780
From: Parsons, Samuel Holden
To: Washington, George


          
            Dear General
            Hartford [Conn.] 1st Feby 1780
          
          The Assembly of this State were delay’d by the severe weather near a Fortnight, and since they have conven’d have not taken up the Subject of recruiting the Army; I have applied to the Governor as well as the Gentlemen of the Assembly on the Subject, and am inform’d that neither your Excellency or Congress have made any Requisition to this State for that Purpose.
          I am induc’d to beleive the recruiting Service might be forwarded succesfully here in a few weeks if the State settle with the Army their past Wages in a Manner satisfactory to them, of which there appears to me a great Probability althô the Settlement is not yet completed.
          Should it be your Intention to have the Quota of this State fil’d, I am convinc’d it will be necessary for your Excellency to make a Requisition for that Purpose to this Assembly, otherwise I beleive no Measures will be taken by Government for that Purpose, or if any are taken they will prove ineffectual from a general Beleif of their being unnecessary. I am with the greatest Esteem yr Excellency’s Obedt Servt
          
            Saml H. Parsons
          
         